Citation Nr: 1420735	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  

(The Board will address the issue of entitlement to a waiver of overpayment in the amount $8,546.06 in a separate decision.) 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.  Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to June 1991.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  

A June 2008 VA treatment record notes that a sleep study showed moderate sleep apnea, and a September 2008 letter from SleepMed reflects the sleep study was accomplished on May 6, 2008.  The sleep study report is not associated with the claim file.  

The Veteran's October 1996 correspondence reflects his report of having some of the same symptoms he had during service, to include feeling exhausted most of the time.  In his March 2010 Notice of Disagreement, the Veteran reported onset of sleep apnea during service in 1985, with continuing symptoms thereafter, to include in 1991.  In his February 2012 VA Form 9, he asserted that his complaints during service, to include pain in the neck and head, as well as breathing difficulties, were initial manifestations of sleep apnea.  In view of the evidence, a VA examination is warranted.  





Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the May 6, 2008 sleep study report and associate it with the claim file.  All efforts in this regard must be documented in the record.  

2.  Schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


